Title: From Thomas Jefferson to John Brown Cutting, 9 September 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris Sep. 9. 1788.
          
          Your favor of the 6th. is just come to hand. To answer your quotations from the English papers by reversing every proposition, would be to give you the literal truth, but it would be tedious. To lump it, by saying every tittle is false, would be just, but unsatisfactory. I will take the middle course and give you a summary of political information as far as possessed here on tolerably sure grounds. On the Baltic nothing of note since the first great action. That was pretty equal in loss, but rather favorable to the Russians in appearance because they kept the field while the Swedes retired into port. Since that the Swedes have had a 64. gun ship, the Gustavus Adolphus run ashore and burnt, and the crew captured by the Russians. Their fleet is rather confined within port, I believe we may say blocked up by Admiral Greigh. On land there has been nothing but a petite guerre. The Swedes have failed in every enterprise. There is a considerable discontent in the Swedish senate and nation, because the king, contrary to their constitution has commenced an offensive war without consulting the Senate. On the Black sea nothing has happened since the 1st. victory obtained by the Pr. of Nassau and P. Jones, and the 2d. and 3d. by the Pr. of Nassau. The Captain Pacha has thrown himself into Oczakow, made a sortie, and considerably discomfited the Russians. The particulars not known: but the siege continues. The Emperor’s army has suffered much by sickness and desertion, but more by his imbecility. He has certainly let a campaign pass over without doing any thing. Denmark has notified Sweden and the other courts that she will furnish the stipulated aids to Russia. England and Prussia have offered their mediation, and Denmark is endeavoring to counterpoize their interference by getting this court to offer to join in the mediation.—The ministerial revolution here is the Archbishop of Sens, and Mr. Lambert, gone out, and Mr. Neckar come in, in lieu of the last. Nobody will succeed the former, that is to say there will be no premier. Probably Mr. de Brienne minister of war will go out as his brother is out: and it may be doubted whether M. de Lamoignon will not also go. He is garde de sceaux, as you know. There is no present appearance of any other change. A bed of justice will be held within a few days to revoke all that was done in that of the 8th. of May, and to recall the parliaments. The States general will be called in January probably. The two camps of 25,000 men each in the North of France, are now assembling. They are commanded by the Prince of Condé and Duke de Broglio.—This is the sum of affairs as far as can be affirmed with certainty. If any thing remarkeable still turns up before your departure, I will do myself the pleasure of writing it to you. I am with great esteem Dr. Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        